11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Malcolm M. Kelso
Appellant
Vs.                   No. 11-01-00262-CV B Appeal from Dallas County
Marylyn G. Kelso
Appellee
 
The trial court signed its order on February
8, 2001, reducing appellant=s arrearage in child support to a $27,684 judgment and awarding
attorney=s fees. 
Appellant timely filed both a motion for new trial and a notice of
appeal.  An affidavit of inability to
pay costs on appeal was not filed pursuant to TEX.R.APP.P. 20.1.  After notice and an opportunity to cure the
failure to file the reporter=s record, the appeal was advanced on the clerk=s record alone.  TEX.R.APP.P. 37.3(c).
Appellant=s brief was due to be filed in this court on or before February 15,
2002.  On February 22, 2002, the clerk
of this court notified the parties that the brief had not been filed and
requested that appellant respond by filing a motion for extension of time
stating a reasonable explanation for the failure to file his brief.  TEX.R.APP.P. 38.8(a).  Appellant was further advised in the
February 22 letter that failure to respond could result in the dismissal of his
appeal for want of prosecution. 
TEX.R.APP.P. 42.3.  There has
been no response to our letter of February 22.
Therefore, the appeal is dismissed for want
of prosecution.
 
PER CURIAM
 
March 28, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.